991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles JOHNSON, Jr., Plaintiff-Appellant,v.Esther J. RICHARDS;  United States Postal Service,Defendants-Appellees.
No. 92-2082.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 12, 1993Decided:  April 12, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, Senior District Judge.  (CA-91-105-Y)
Charles Johnson, Jr., Appellant Pro Se.
Jeanette Plante, Assistant United States Attorney, Baltimore, Maryland;  David George Karro, United States Postal Service, Washington, D.C., for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Johnson, Jr., appeals from the district court's order granting Defendants' motion for summary judgment.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Richards, No. CA-91-105-Y (D. Md. Aug. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED